Citation Nr: 1638355	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973, from June 1976 to July 1982, from January 2003 to December 2003, and from June 2004 to April 2006.  In between these dates, he had periods of active duty for training and inactive duty training, with the latter totaling almost 20 years.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2011 and June 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for disabilities of the left hip and the low back, which he essentially contends were incurred or aggravated as a result of his duties in service. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2014); 38 C.F.R. § 3.6 (2015).  Service connection may thus be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  

As described in a September 2012 personal statement, the Veteran contends that the repetitive stress from the duties he performed in service caused wear and tear on his joints that led to arthritis in his low back and his left hip.  He noted that he "had been a member of the Infantry since 1971 and [had] gone through some of the USA's toughest training to include Airborne School, Ranger School, Green Beret Training, not to mention serving in some of those units for over 20 years."  He also noted that he has "over 83 US Military Airborne Jumps with each jump putting maximum pressure on my knees, back and hips."  He further noted "all of the heavy rucksacks and equipment I have hauled over the many years," and his "tour in Iraq, where I wore my flack vest and full body armor every day."  

The Veteran's DD Forms 214 note his receipt of decorations that verify his Ranger, Airborne, and Special Forces/Green Beret training (including Ranger Tab, Parachutist Badge, and Special Forces Tab) and reflect that he performed duties related to these trainings in both his earlier (from July 1971 to July 1973, and from June 1976 to July 1982) and his later (from January 2003 to December 2003, and from June 2004 to April 2006) periods of active duty service.  

The Veteran's DD Forms 214 also reflect that the Veteran was ordered to active duty in support of Operation Enduring Freedom and earned an Iraq Campaign Medal, among other decorations.  His service treatment records reflect multiple deployments to Southwest Asia during his final two periods of active duty service.  An October 2006 "Statement of Medical Examination and Duty Status" notes that the Veteran has a "[h]istory of hip arthritis aggravated by IBA [Individual Body Armor]."

The Board considers the Veteran's lay reports of his in-service duties to be consistent with his verified military service, and an opinion is required that expressly takes into consideration these specific types of wear, tear, and trauma that are consistent with these types of service.  

The Board notes that the Veteran's service treatment records reflect that he neither complained of nor sought treatment for symptoms that have been attributed to left hip or back disabilities during his first two periods of active duty service.  He essentially contends that his back and left hip disabilities, which first manifested on MRI in May 1993, are a result of repetitive stress injuries he sustained during his active duty service.  

In addition, the Veteran contends that his back and left hip disabilities were incurred, in part, as a result of duties he performed during inactive duty training.  As noted above, service connection may be granted for disability resulting from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  Multiple medical history reports from the 20 years between his second and third active duty periods (specifically, those dated in December 1984, August 1989, January 1996, and March 2001) reflect that the Veteran's usual occupation involved working as a district manager or an insurance agent for an insurance company.  The Veteran has not asserted, and the record does not indicate, that the Veteran was engaging in physically strenuous occupational or recreational activities during that period.  The Board finds it necessary to obtain an opinion with respect to whether the Veteran's back and left hip disabilities are etiologically related to duties that he performed while on inactive duty training.  

The Veteran also contends that his back and left hip disabilities were aggravated by the duties he performed during his last two periods of active duty service (from January 2003 to December 2004 and from June 2004 to April 2006).  On remand, an opinion as to aggravation is required.  

Next, the Board notes that a veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111  (West 2014).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003.  

In the case at hand, the Veteran did not undergo medical examination at the beginning of his last two periods of active duty service (from January 2003 to December 2003 and from June 2004 to April 2006).  Therefore, the Veteran is presumed to have been sound at the times of his entrance into service in January 2003 and June 2004, and an opinion that addresses the presumption of soundness is necessary.

In the case at hand, the record contains radiographic evidence reflecting that the Veteran's back and left hip symptoms existed prior to his January 2003 entry into his third period of active duty service.  The earliest evidence of record reflecting the existence of current disabilities of the back and the left hip appears in a May 1993 treatment record from his Reserve service.  This record consists of a report of magnetic resonance imaging (MRI) of the lumbosacral spine and both hips reflecting, in pertinent part, a finding of "[m]oderate degenerative change, more marked in L4 - L5 interspace."  A May 1995 MRI of the hip and the back notes scattered mild degenerative changes, while a June 1995 MRI report notes normal spine and hips but probable early degenerative joint disease of the left hip.  A January 2001 record notes that the Veteran has a diagnosis of osteoarthritis of the hip on MRI.  A March 2001 Five Year examination report notes that the Veteran's spine and other musculoskeletal system were clinically normal on examination.  In the March 2001 Five Year medical history report, the Veteran denied back pain but reported arthritis in the left hip.   

In relevant part, the records from the Veteran's last two periods of active duty service contain multiple reports of arthritis in the hips and the back and reflect that the Veteran was placed on profile for his hips on multiple occasions.  In particular, the claims file contains a "Statement of Medical Examination and Duty Status" dated in October 2006 that describes an October 2005 incident.  This record notes that the Veteran suffered hip pain, which was identified as a disease rather than an injury.  It was noted that the Veteran incurred a left hip injury in the line of duty, and that this determination was based on examination.  It was noted that the Veteran had a "[h]istory of hip arthritis aggravated by IBA, [r]elieved by [over-the-counter anti-inflammatory medication]." 

Before an opinion may be rendered on this claim, the Board finds it necessary to remand this case yet again in order to obtain any outstanding medical evidence and to obtain an opinion that supplements the opinions that are already of record.  Specifically, the record reflects that the Veteran has received medical treatment through VA (as evidenced by a few VA medical records that the Veteran has submitted in connection with his claim), but no VA medical records have been requested in connection with the adjudication of these claims.  Because this evidence is constructively of record and is potentially highly pertinent to the Veteran's claim, the Board finds it necessary to remand the Veteran's claim to obtain his outstanding VA medical records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  This records request should contemplate both computerized and written VA medical records to ensure that any records that were generated in the 1990s (when the Veteran was first found to have left hip and back arthritis) may be obtained.  

The Veteran should also be asked to identify any private treatment that he has received for his left hip and his back, to include any records of treatment received between his second and third periods of active duty service (from July 1982 to January 2003) and should be given the opportunity to submit, or to authorize VA to obtain, these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate those records with the claims file.

2.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  The Veteran should be notified that records from the period between his second and third periods of active duty (from July 1982 to January 2003).

Clearly explain to the Veteran that he has a full year one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination by a medical professional with appropriate expertise.

The contents of the entire electronic claims file (VBMS and Virtual VA), to include a complete copy of the Remand, is to be made available to the designated medical professional, and the examination report is to include a discussion of the Veteran's documented medical history and lay statements.




The medical professional is asked to provide an opinion addressing the following questions:

(a)  This question pertains to the Veteran's first two periods of active duty service, from July 1971 to July 1973 and from June 1976 to July 1982:

Did the Veteran's arthritic condition of the left hip have its onset during his first two periods of active service?  

If the answer to the previous question is "no," is there a medically sound basis to attribute any diagnosed arthritic condition of the left hip to any activities the Veteran peformed during his first two periods of active duty service?
 
The examiner is to be informed that the Veteran contends that the repetitive stress from the duties he performed in service caused wear and tear on his left hip joint.

The Veteran served during this period of service in the United States Army Special Forces/Green Berets, and he is presumed to have performed the duties that are associated with this service.  He was also an Airborne Ranger who performed more than 83 parachute jumps and is presumed to have performed the duties that are associated with this service.  He has specifically described having to carry many rucksacks and heavy equipment over many years.

(b)  This question pertains to the Veteran's inactive duty training, from July 1982 to January 2003:

If the answer to (a) is "no," is the Veteran's arthritic condition of the left hip considered an injury or a disease?  

If it is considered an injury, was this injury incurred in the line of duty during the Veteran's inactive duty training? 

When determining whether the Veteran's arthritic condition of the left hip was incurred in the line of duty, please consider the following:

(i)  The Veteran has described the nature of his duties during this period as being similar to those that he performed during his second period of active duty service.

(ii)  The Veteran worked as an insurance agent or a district manager for an insurance company during his inactive duty training.  

(c)  This question pertains to the Veteran's third and fourth periods of active duty service, from January 2003 to December 2003 and from June 2004 to April 2006:

If the answer to the above questions in (a) and (b) is "no," did the Veteran's arthritic condition of the left hip exist prior to the Veteran's third and fourth periods of active duty?

If a left hip disorder existed prior to the Veteran's third and fourth periods of active duty, did that disorder increase in disability during such period of active duty?  In answering this question, the examiner is asked to specify whether the Veteran sustained temporary or intermittent symptoms resulting from service, or whether there was a permanent worsening of the underlying pathology due to service, resulting in any current disability. 

Please note that the Veteran served in Iraq during this period, where he wore a flack vest and full body armor every day.  Please specifically comment on the Veteran's assertion that the weight from his wearing of Individual Body Armor (IBA) aggravated his left hip disability.

(e)  If a left hip increased in disability during service, was that increase due to the natural progression of the disease?

(f)  If the examiner finds that a left hip disorder did not exist prior to the Veteran's third and fourth periods of active duty, is it as least as likely as not that such a disorder had its onset during service, or was it caused by any incident that occurred during service?

In offering these opinions, the examiner should comment on the Veteran's statements regarding the activities of members of the United States Army Special Forces/Green Berets and Airborne Rangers.  The examiner should also discuss the October 2006 "Statement of Medical Examination and Duty Status" that describes an October 2005 incident.  This record notes that the Veteran suffered hip pain, which was identified as a disease rather than an injury.  It was noted that the Veteran incurred a left hip injury in the line of duty, and that this determination was based on examination.  It was noted that the Veteran had a "[h]istory of hip arthritis aggravated by IBA, [r]elieved by [over-the-counter anti-inflammatory [medication]."  

A complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination by a medical professional with appropriate expertise.

The contents of the entire electronic claims file, (VBMS and Virtual VA), to include a complete copy of the Remand, is to be made available to the designated medical professional, and the examination report is to include a discussion of the Veteran's documented medical history and lay statements.

The medical professional is asked to provide an opinion addressing the following questions:

(a)  This question pertains to the Veteran's first two periods of active duty service, from July 1971 to July 1973 and from June 1976 to July 1982:

Did the Veteran's arthritic condition of the low back have its onset during his first two periods of active service?  

If the answer to the previous question is "no," is there a medically sound basis to attribute any diagnosed arthritic condition of the low back to any activities the Veteran peformed during his first two periods of active duty service?
 
The examiner is to be informed that the Veteran contends that the repetitive stress from the duties he performed in service caused wear and tear on his low back.

The Veteran served during this period of service in the United States Army Special Forces/Green Berets, and he is presumed to have performed the duties that are associated with this service.  He was also an Airborne Ranger who performed more than 83 parachute jumps and is presumed to have performed the duties that are associated with this service.  He has specifically described having to carry many rucksacks and heavy equipment over many years.

(b)  This question pertains to the Veteran's inactive duty training, from July 1982 to January 2003:

If the answer to (a) is "no," is the Veteran's arthritic condition of the low back considered an injury or a disease?  

If it is considered an injury, was this injury incurred in the line of duty during the Veteran's inactive duty training? 

When determining whether the Veteran's arthritic condition of the low back was incurred in the line of duty, please consider the following:

(i)  The Veteran has described the nature of his duties during this period as being similar to those that he performed during his second period of active duty service.

(ii)  The Veteran worked as an insurance agent or a district manager for an insurance company during his inactive duty training.  

(c)  This question pertains to the Veteran's third and fourth periods of active duty service, from January 2003 to December 2003 and from June 2004 to April 2006:

If the answer to the above questions in (a) and (b) is "no," did the Veteran's arthritic condition of the low back exist prior to the Veteran's third and fourth periods of active duty?

If a low back disorder existed prior to the Veteran's third and fourth periods of active duty, did that disorder increase in disability during such period of active duty?  In answering this question, the examiner is asked to specify whether the Veteran sustained temporary or intermittent symptoms resulting from service, or whether there was a permanent worsening of the underlying pathology due to service, resulting in any current disability. 

(e)  If a low back increased in disability during service, was that increase due to the natural progression of the disease?

Please note that the Veteran served in Iraq during this period, where he wore a flack vest and full body armor every day.  Please specifically comment on the Veteran's assertion that the weight from his wearing of IBA aggravated his low back disability.

(f)  If the examiner finds that a low back disorder did not exist prior to the Veteran's third and fourth periods of active duty, is it as least as likely as not that such a disorder had its onset during service, or was it caused by any incident that occurred during service?

In offering these opinions, the examiner should comment on the Veteran's statements regarding the activities of members of the United States Army Special Forces/Green Berets and Airborne Rangers.  

A complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




